                                      1   Randy H. McMurray, Esq. (SBN:126888)
                                          Email: rmcmurray@law-mh.com
                                      2   Yana G. Henriks, Esq. (SBN: 250638)
                                          Email: yhenriks@law-mh.com
                                      3   Lauren I. Freidenberg, Esq. (SBN: 312428)
                                      4   Email: lfreidenberg@law-mh.com
                                          McMURRAY HENRIKS, LLP
                                      5   811 Wilshire Blvd., Suite 1640
                                          Los Angeles, California 90017
                                      6   Telephone: (323) 931-6200
                                          Facsimile: (323) 931-9521
                                      7
                                          Attorneys for Plaintiffs
                                      8
                                                                      UNITED STATES DISTRICT COURT
                                      9                              EASTERN DISTRICT OF CALIFORNIA
                                     10   MARIA ELENA GARCIA, an individual;         Case No.: 1:21-CV-00482-NONE-EPG
                                          ADRIEANA GARCIA, an individual; C.G., a
                                     11   minor by and through his guardian ad litem ** DISCOVERY MATTER **
                                          Maria Elena Garcia; S.G., a minor by and
                                     12   through her guardian ad litem Maria Elena
811 WILSHIRE BOULEVARD, SUITE 1640




                                          Garcia; J.G., a minor by and through her   STIPULATED PROTECTIVE ORDER
                                     13
    MCMURRAY HENRIKS, LLP




                                          guardian ad litem Maria Elena Garcia; and
      LOS ANGELES, CA 90017




                                     14   GLORIA GARCIA; an individual,
                                                          Plaintiffs,
                                     15
                                                              v.
                                     16
                                          CITY OF FARMERSVILLE, a California
                                     17   municipal entity; TULARE COUNTY, a
                                          California municipal entity; CITY OF
                                     18   VISALIA, a California municipal entity;
                                          OFFICER EDUARDO CARRILLO, an
                                     19   individual; OFFICER DIEGO CORONA, an
                                          individual; OFFICER JEREME BROGAN, an
                                     20   individual; OFFICER PAULINO
                                          MANZANO, an individual; SERGEANT
                                     21   RALPH VASQUEZ, JR., an individual;
                                          LIEUTENANT JAY BROCK, an individual;
                                     22   SERGEANT CARDENAS, an individual;
                                     23   DEPUTY MATTHIAS HERNANDEZ, an
                                          individual; DEPUTY TAYLOR HOBSON, an
                                     24   individual; DEPUTY S. JAJYO, an
                                          individual; DEPUTY JASON KENNEDY, an
                                     25   individual; and DOES 1-100, inclusive,
                                                        Defendants.
                                     26
                                                 On July 9, 2021, the parties filed a Stipulated Protective Order. (ECF No. 37.)
                                     27
                                                 This is the second proposed stipulated protective order the parties filed. On June 28,
                                     28
                                          2021, the parties filed a first proposed protective order, which the Court denied as not

                                                                                      1
                                                                         STIPULATED PROTECTIVE ORDER
                                      1   complying with Eastern District of California Local Rule 141.1(c). (ECF Nos. 35-36.) That rule
                                      2   provides that every proposed protective order contain the following provisions: “(1) [a]
                                      3   description of the types of information eligible for protection under the order, with the
                                      4   description provided in general terms sufficient to reveal the nature of the information (e.g.,
                                      5   customer list, formula for soda, diary of a troubled child); (2) [a] showing of particularized need
                                      6
                                          for protection as to each category of information proposed to be covered by the order; and (3)
                                      7
                                          [a] showing as to why the need for protection should be addressed by a court order, as opposed
                                      8
                                          to a private agreement between or among the parties.” E.D. Cal. L.R. 141.1(c) (paragraph
                                      9
                                          breaks omitted).
                                     10
                                                 The revised stipulation largely complies with Local Rule 141.1(c). However, when
                                     11
                                          describing the types of information eligible for protection, which Local Rule 141.1(c)(1)
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          requires, the revised stipulation includes the language “[s]uch confidential materials and
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          information consist of, among other things . . . information otherwise generally unavailable to
                                     14
                                     15   the public, or which may be privileged or otherwise protected from disclosure under state or

                                     16   federal statutes, court rules, case decisions, or common law.” (ECF No. 37 at 3.) This catchall

                                     17   language does not comply with Local Rule 141.1(c)(1). The Court has revised the protective

                                     18   order to exclude this language but otherwise enters the protective order proposed by the parties.

                                     19   IT IS HEREBY STIPULATED by and among the parties hereto, through their respective
                                     20   counsel of record as follows:
                                     21   I.     PURPOSES AND LIMITATIONS
                                     22          The parties acknowledge that all information is presumptively public. See Civil Local
                                     23   Rule 131.1 (citing Fed. R. Civ. P. 26). Discovery in this action is likely to involve production
                                     24   of confidential and/or private information for which special protection from public disclosure
                                     25   and from use for any purpose other than prosecuting this litigation may be warranted.
                                     26
                                          Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                     27
                                          Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
                                     28
                                          protections on all disclosures or responses to discovery and that the protection it affords from

                                                                                       2
                                                                          STIPULATED PROTECTIVE ORDER
                                      1   public disclosure and use extends only to the limited information or items that are entitled to
                                      2   confidential treatment under the applicable legal principles. The parties further acknowledge, as
                                      3   set forth in Section XIII(C), below, that this Stipulated Protective Order does not entitle them to
                                      4   file confidential information under seal; Civil Local Rule 141 sets forth the procedures that must
                                      5   be followed and the standards that will be applied when a party seeks permission from the court
                                      6
                                          to file material under seal.
                                      7
                                          II.     GOOD CAUSE STATEMENT
                                      8
                                                  This action is likely to involve confidential and private information for which special
                                      9
                                          protection from public disclosure and from use for any purpose other than prosecution of this
                                     10
                                          action is warranted. Such information may implicate the privacy interests of the parties and are
                                     11
                                          properly protected through a Fed. R. Civ. P. 26(c) protective order. See Seattle Times Co. v.
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          Rhinehart, 467 U.S. 20, 35 n.21 (1984) (“Rule 26(c) includes among its express purposes the
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          protection of a ‘party or person from annoyance, embarrassment, oppression or undue burden or
                                     14
                                          expense.’ Although the Rule contains no specific reference to privacy or to other rights or
                                     15
                                          interests that may be implicated, such matters are implicit in the broad purpose and language of
                                     16
                                     17   the Rule.”); Soto v. City of Concord, 162 F.R.D. 603, 617 (N.D. Cal. 1995) (a party’s privacy

                                     18   rights are to be protected through a “carefully crafted protective order.”).

                                     19           Such confidential materials and information consist of law enforcement investigatory

                                     20   records,   personnel     records,   security   procedures    and    information   regarding    law

                                     21   enforcement/correctional activities and/or facilities, medical records, and information
                                     22   implicating privacy rights of third parties.
                                     23           Specifically, defendants contend that records regarding investigations into the death of
                                     24   decedent are exempt from public disclosure under state law pursuant to Penal Code § 832.7 and
                                     25   Government Code § 6254(f) and not subject to the exceptions enacted by SB 1421 and made
                                     26   part of Penal Code § 832.7(b)(1), because decedent’s death was not a result of a use of force by
                                     27   any officer. Moreover, personnel records of peace officers other than the investigation into
                                     28
                                          decedent’s death in this case are likely to be the subject of discovery – notwithstanding any


                                                                                       3
                                                                          STIPULATED PROTECTIVE ORDER
                                      1   other objections to disclosure/production of such records, peace officer personnel records are
                                      2   protected by state statute under Penal Code § 832.7 and constitutional privacy protections.
                                      3          Furthermore, because some of the facts and circumstances involved in the incident took
                                      4   place at a jail facility, some of the information and documents that are likely to be subject to
                                      5   discovery include the layouts and procedures of the jail, including videos depicting secure areas
                                      6
                                          of the jail facility, and policies/procedures regarding booking and screening of inmates, the
                                      7
                                          public disclosure of which implicates and would tend to undermine the ongoing secure
                                      8
                                          operations of the jail. Such records are also expressly exempt from public disclosure under state
                                      9
                                          law pursuant to Government Code § 6254(f).
                                     10
                                                 In addition, information regarding other arrestees/inmates, particularly including
                                     11
                                          medical intake/screening process and information, may be relevant to the claims and defenses in
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          this case, such as Plaintiffs’ Monell pattern/practice claims. Such information implicates the
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          medical privacy rights of those third parties.
                                     14
                                                 Accordingly, although Plaintiffs dispute the extent to which the foregoing categories of
                                     15
                                          documents should remain confidential during discovery, the parties hereby otherwise agree, to
                                     16
                                     17   expedite the flow of information, to facilitate the prompt resolution of disputes over

                                     18   confidentiality of discovery materials, to adequately protect information the parties are entitled

                                     19   to keep confidential, to ensure that the parties are permitted reasonable necessary uses of such

                                     20   material in preparation for and in the conduct of trial, to address their handling at the end of the

                                     21   litigation, and serve the ends of justice, a protective order for such information is justified in this
                                     22   matter. It is the intent of the parties that information will not be designated as confidential for
                                     23   tactical reasons and that nothing be so designated without a good faith belief that it has been
                                     24   maintained in a confidential, non-public manner, and there is good cause why it should not be
                                     25   part of the public record of this case.
                                     26   III.   DEFINITIONS
                                     27          A.      Action: This pending federal lawsuit, Case No. 2:21-CV-00482-NONE-EPG.
                                     28
                                                 B.      Challenging Party: A Party or Non-Party that challenges the designation of


                                                                                       4
                                                                          STIPULATED PROTECTIVE ORDER
                                      1   information or items under this Order.
                                      2             C.   “CONFIDENTIAL” Information or Items: Information (regardless of how it is
                                      3   generated, stored or maintained) or tangible things that qualify for protection under Federal
                                      4   Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                                      5             D.   Counsel: Outside Counsel of Record and House Counsel (as well as their support
                                      6
                                          staff).
                                      7
                                                    E.   Designating Party: A Party or Non-Party that designates information or items
                                      8
                                          that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                      9
                                                    F.   Disclosure or Discovery Material: All items or information, regardless of the
                                     10
                                          medium or manner in which it is generated, stored, or maintained (including, among other
                                     11
                                          things, testimony, transcripts, and tangible things), that are produced or generated in disclosures
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          or responses to discovery in this matter.
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                                    G.    Expert: A person with specialized knowledge or experience in a matter pertinent
                                     14
                                          to the litigation who has been retained by a Party or its counsel to serve as an expert witness or
                                     15
                                          as a consultant in this Action.
                                     16
                                     17             H.   House Counsel: Attorneys who are employees of a Party to this Action. House

                                     18   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                     19             I.   Non-Party: Any natural person, partnership, corporation, association, or other

                                     20   legal entity not named as a Party to this action.

                                     21             J.   Outside Counsel of Record: Attorneys who are not employees of a Party to this
                                     22   Action but are retained to represent or advise a party to this Action and have appeared in this
                                     23   Action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of
                                     24   that Party, and includes support staff.
                                     25             K.   Party: Any Party to this Action, including all of its officers, directors, employees,
                                     26   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                                     27             L.   Producing Party: A Party or Non-Party that produces Disclosure or Discovery
                                     28
                                          Material in this Action.


                                                                                         5
                                                                            STIPULATED PROTECTIVE ORDER
                                      1          M.      Professional Vendors: Persons or entities that provide litigation support services
                                      2   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                      3   organizing, storing, or retrieving data in any form or medium) and their employees and
                                      4   subcontractors.
                                      5          N.      Protected Material: Any Disclosure or Discovery Material that is designated as
                                      6
                                          “CONFIDENTIAL.”
                                      7
                                                 O.      Receiving Party: A Party that receives Disclosure or Discovery Material from a
                                      8
                                          Producing Party.
                                      9
                                          IV.    SCOPE
                                     10
                                                 The protections conferred by this Stipulation and Order cover not only Protected
                                     11
                                          Material (as defined above), but also: (1) any information copied or extracted from Protected
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          testimony, conversations, or presentations by Parties or their Counsel that might reveal
                                     14
                                          Protected Material. Any use of Protected Material at trial shall be governed by the orders of the
                                     15
                                          trial judge. This Order does not govern the use of Protected Material at trial.
                                     16
                                     17   V.     DURATION

                                     18          Even after final disposition of this litigation, the confidentiality obligations imposed by

                                     19   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

                                     20   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

                                     21   claims and defenses in this Action, with or without prejudice; and (2) final judgment herein
                                     22   after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
                                     23   Action, including the time limits for filing any motions or applications for extension of time
                                     24   pursuant to applicable law.
                                     25          However, once a case proceeds to trial, information that was designated as
                                     26   CONFIDENTIAL or maintained pursuant to this Order used or introduced as an exhibit at trial
                                     27   becomes public and will be presumptively available to all members of the public, including the
                                     28
                                          press, unless compelling reasons supported by specific factual findings to proceed otherwise are


                                                                                      6
                                                                         STIPULATED PROTECTIVE ORDER
                                      1   made to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu,
                                      2   447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
                                      3   documents produced in discovery from “compelling reasons” standard when merits-related
                                      4   documents are part of court record). Accordingly, the terms of this Order do not extend beyond
                                      5   the commencement of the trial as to the Protected Material used or introduced as an exhibit at
                                      6
                                          trial.
                                      7
                                          VI.      DESIGNATING PROTECTED MATERIAL
                                      8
                                                   A.     Exercise of Restraint and Care in Designating Material for Protection.
                                      9
                                                   Each Party or Non-Party that designates information or items for protection under this
                                     10
                                          Order must take care to limit any such designation to specific material that qualifies under the
                                     11
                                          appropriate standards. The Designating Party must designate for protection only those parts of
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          material, documents, items, or oral or written communications that qualify so that other portions
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          of the material, documents, items, or communications for which protection is not warranted are
                                     14
                                          not swept unjustifiably within the ambit of this Order.
                                     15
                                                   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
                                     16
                                     17   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                                     18   unnecessarily encumber the case development process or to impose unnecessary expenses and

                                     19   burdens on other parties) may expose the Designating Party to sanctions.

                                     20            If it comes to a Designating Party’s attention that information or items that it designated

                                     21   for protection do not qualify for protection, that Designating Party must promptly notify all
                                     22   other Parties that it is withdrawing the inapplicable designation.
                                     23            B.     Manner and Timing of Designations. Except as otherwise provided in this Order
                                     24   (see, e.g., second paragraph of Section VI(B)(1) below), or as otherwise stipulated or ordered,
                                     25   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly
                                     26   so designated before the material is disclosed or produced.
                                     27            Designation in conformity with this Order requires:
                                     28
                                                          1.      For information in documentary form (e.g., paper or electronic


                                                                                       7
                                                                          STIPULATED PROTECTIVE ORDER
                                      1   documents, but excluding transcripts of depositions or other pretrial or trial
                                      2   proceedings), that the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
                                      3   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected material. If only
                                      4   a portion or portions of the material on a page
                                      5   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
                                      6
                                          (e.g., by making appropriate markings in the margins).
                                      7
                                                 A Party or Non-Party that makes original documents available for inspection need not
                                      8
                                          designate them for protection until after the inspecting Party has indicated which documents it
                                      9
                                          would like copied and produced. During the inspection and before the designation, all of the
                                     10
                                          material made available for inspection shall be deemed “CONFIDENTIAL.”                  After the
                                     11
                                          inspecting Party has identified the documents it wants copied and produced, the Producing Party
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          must determine which documents, or portions thereof, qualify for protection under this Order.
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          Then, before producing the specified documents, the Producing Party must affix the
                                     14
                                          “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion or
                                     15
                                          portions of the material on a page qualifies for protection, the Producing Party also must clearly
                                     16
                                     17   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                     18                  2.      For testimony given in depositions, that the Designating Party identify the

                                     19   Disclosure or Discovery Material on the record, before the close of the

                                     20   deposition all protected testimony.

                                     21                  3.      For information produced in some form other than documentary and for
                                     22   any other tangible items, that the Producing Party affix in a prominent place on the exterior of
                                     23   the container or containers in which the information is stored the legend “CONFIDENTIAL.”
                                     24   If only a portion or portions of the information warrants protection, the Producing Party, to the
                                     25   extent practicable, shall identify the protected portion(s).
                                     26          C.      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                                     27   designate qualified information or items does not, standing alone, waive the Designating Party’s
                                     28
                                          right to secure protection under this Order for such material. Upon timely correction of a


                                                                                       8
                                                                          STIPULATED PROTECTIVE ORDER
                                      1   designation, the Receiving Party must make reasonable efforts to assure that the material is
                                      2   treated in accordance with the provisions of this Order.
                                      3   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                      4          A.      Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                      5   confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                      6
                                                 B.      Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                      7
                                          process under Local Rule 251 and the Court’s Chamber Rules thereon.
                                      8
                                                 C.      The burden of persuasion in any such challenge proceeding shall be on the
                                      9
                                          Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
                                     10
                                          harass or impose unnecessary expenses and burdens on other              parties) may expose the
                                     11
                                          Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          confidentiality designation, all parties shall continue to afford the material in question the level
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          of protection to which it is entitled under the Producing Party’s designation until the Court rules
                                     14
                                          on the challenge.
                                     15
                                          VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                     16
                                     17          A.      Basic Principles. A Receiving Party may use Protected Material that is disclosed

                                     18   or produced by another Party or by a Non-Party in connection with this Action only for

                                     19   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be

                                     20   disclosed only to the categories of persons and under the conditions described in this Order.

                                     21   When the Action has been terminated, a Receiving Party must comply with the provisions of
                                     22   Section XIV below (FINAL DISPOSITION).
                                     23          Protected Material must be stored and maintained by a Receiving Party at a location and
                                     24   in a secure manner that ensures that access is limited to the persons authorized under this Order.
                                     25          B.      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                     26   ordered by the court or permitted in writing by the Designating Party, a
                                     27   Receiving Party may disclose any information or item designated “CONFIDENTIAL” only to:
                                     28
                                                         1.      The Receiving Party’s Outside Counsel of Record in this Action, as well


                                                                                      9
                                                                         STIPULATED PROTECTIVE ORDER
                                      1   as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
                                      2   the information for this Action;
                                      3                  2.     The officers, directors, and employees (including House Counsel) of the
                                      4   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                      5                  3.     Experts (as defined in this Order) of the Receiving Party to whom
                                      6
                                          disclosure is reasonably necessary for this Action and who have signed the
                                      7
                                          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      8
                                                         4.     The court and its personnel;
                                      9
                                                         5.     Court reporters and their staff;
                                     10
                                                         6.     Professional jury or trial consultants, mock jurors, and Professional
                                     11
                                          Vendors to whom disclosure is reasonably necessary for this Action and who have signed the
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                                         7.     The author or recipient of a document containing the information or a
                                     14
                                          custodian or other person who otherwise possessed or knew the information;
                                     15
                                                         8.     During their depositions, witnesses ,and attorneys for witnesses, in the
                                     16
                                     17   Action to whom disclosure is reasonably necessary provided: (i) the deposing party requests that

                                     18   the witness sign the form attached as Exhibit A hereto; and (ii) they will not be permitted to

                                     19   keep any confidential information unless they sign the “Acknowledgment and Agreement to Be

                                     20   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.

                                     21   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected
                                     22   Material may be separately bound by the court reporter and may not be disclosed to anyone
                                     23   except as permitted under this Stipulated Protective Order; and
                                     24                  9.     Any mediator or settlement officer, and their supporting personnel,
                                     25   mutually agreed upon by any of the parties engaged in settlement discussions.
                                     26   IX.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                     27          OTHER LITIGATION
                                     28
                                                 If a Party is served with a subpoena or a court order issued in other litigation that


                                                                                      10
                                                                         STIPULATED PROTECTIVE ORDER
                                      1   compels     disclosure    of   any information    or   items   designated    in   this   Action   as
                                      2   “CONFIDENTIAL,” that Party must:
                                      3          A.       Promptly notify in writing the Designating Party. Such notification
                                      4   shall include a copy of the subpoena or court order;
                                      5          B.       Promptly notify in writing the party who caused the subpoena or order to issue in
                                      6
                                          the other litigation that some or all of the material covered by the subpoena or order is subject to
                                      7
                                          this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
                                      8
                                          and
                                      9
                                                 C.       Cooperate with respect to all reasonable procedures sought to be pursued by the
                                     10
                                          Designating Party whose Protected Material may be affected.
                                     11
                                                 If the Designating Party timely seeks a protective order, the Party served with the
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          subpoena or court order shall not produce any information designated in this action as
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                     14
                                          issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
                                     15
                                          shall bear the burden and expense of seeking protection in that court of its confidential material
                                     16
                                     17   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

                                     18   Party in this Action to disobey a lawful directive from another court.

                                     19   X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

                                     20          PRODUCED IN THIS LITIGATION

                                     21          A.       The terms of this Order are applicable to information produced by a Non-Party in
                                     22   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties
                                     23   in connection with this litigation is protected by the remedies and relief provided by this Order.
                                     24   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
                                     25   additional protections.
                                     26          B.       In the event that a Party is required, by a valid discovery request, to produce a
                                     27   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
                                     28


                                                                                       11
                                                                          STIPULATED PROTECTIVE ORDER
                                      1   with the Non-Party not to produce the Non-Party’s confidential information, then the Party
                                      2   shall:
                                      3                   1.      Promptly notify in writing the Requesting Party and the Non-Party that
                                      4   some or all of the information requested is subject to a confidentiality
                                      5   agreement with a Non-Party;
                                      6
                                                         2.    Promptly provide the Non-Party with a copy of the Stipulated Protective
                                      7
                                          Order in this Action, the relevant discovery request(s), and a reasonably
                                      8
                                          specific description of the information requested; and
                                      9
                                                          3.      Make the information requested available for inspection by the
                                     10
                                          Non-Party, if requested.
                                     11
                                                   C.     If the Non-Party fails to seek a protective order from this court within
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          14 days of receiving the notice and accompanying information, the Receiving Party may
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          produce the Non-Party’s confidential information responsive to the discovery request. If the
                                     14
                                          Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                                     15
                                          information in its possession or control that is subject to the confidentiality agreement with the
                                     16
                                     17   Non-Party before a determination by the court. Absent a court order to the contrary, the Non-

                                     18   Party shall bear the burden and expense of seeking protection in this court of its Protected

                                     19   Material.

                                     20   XI.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                     21            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                                     22   Material to any person or in any circumstance not authorized under this Stipulated Protective
                                     23   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                                     24   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                                     25   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
                                     26   made of all the terms of this Order, and (d) request such person or persons to execute the
                                     27   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                     28


                                                                                       12
                                                                          STIPULATED PROTECTIVE ORDER
                                      1   XII.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                      2          PROTECTED MATERIAL
                                      3          When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                      4   produced material is subject to a claim of privilege or other protection, the obligations of the
                                      5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                                      6
                                          provision is not intended to modify whatever procedure may be established in an e-discovery
                                      7
                                          order that provides for production without prior privilege review.
                                      8
                                          XIII. MISCELLANEOUS
                                      9
                                                 A.      Right to Further Relief. Nothing in this Order abridges the right of any person to
                                     10
                                          seek its modification by the Court in the future.
                                     11
                                                 B.      Right to Assert Other Objections. By stipulating to the entry of this
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          Protective Order no Party waives any right it otherwise would have to object to
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          disclosing or producing any information or item on any ground not addressed in this Stipulated
                                     14
                                          Protective Order. Similarly, no Party waives any right to object on any ground to use in
                                     15
                                          evidence of any of the material covered by this Protective Order.
                                     16
                                     17          C.      Filing Protected Material. A Party that seeks to file under seal any

                                     18   Protected Material must comply with Civil Local Rule 141. Protected Material may only be

                                     19   filed under seal pursuant to a court order authorizing the sealing of the specific Protected

                                     20   Material at issue. If a Party’s request to file Protected Material under seal is denied by the

                                     21   court, then the Receiving Party may file the information in the public record unless otherwise
                                     22   instructed by the court.
                                     23   XIV. FINAL DISPOSITION
                                     24          After the final disposition of this Action, as defined in Section V, within 60 days of a
                                     25   written request by the Designating Party, each Receiving Party must return all Protected
                                     26   Material to the Producing Party or destroy such material. As used in this subdivision, “all
                                     27   Protected Material” includes all copies, abstracts, compilations, summaries, and any other
                                     28
                                          format reproducing or capturing any of the Protected Material. Whether the Protected Material


                                                                                      13
                                                                         STIPULATED PROTECTIVE ORDER
                                      1   is returned or destroyed, the Receiving Party must submit a written certification to the
                                      2   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                                      3   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was
                                      4   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                      5   abstracts, compilations, summaries or any other format reproducing or capturing any of the
                                      6
                                          Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                                      7
                                          copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                      8
                                          correspondence, deposition and trial exhibits, expert reports, attorney work product, and
                                      9
                                          consultant and expert work product, even if such materials contain Protected Material. Any such
                                     10
                                          archival copies that contain or constitute Protected Material remain subject to this Protective
                                     11
                                          Order as set forth in Section V.
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                                 Any violation of this Order may be punished by any and all appropriate measures
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          including, without limitation, contempt proceedings and/or monetary sanctions.
                                     14
                                          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                     15
                                     16
                                                                                   Respectfully Submitted,
                                     17
                                     18    DATED: July 12, 2021                    MCMURRAY HENRIKS, LLP

                                     19                                            By:   /s/ Lauren I. Freidenberg
                                                                                         Randy H. McMurray, Esq.
                                     20                                                  Yana G. Henriks, Esq.
                                                                                         Lauren I. Freidenberg, Esq.
                                     21                                                  Attorneys for Plaintiffs, MARIA ELENA
                                                                                         GARCIA; ADRIEANA GARCIA; C.G., a
                                     22                                                  minor by and through his guardian ad litem
                                                                                         Maria Elena Garcia; S.G., a minor by and
                                     23                                                  through her guardian ad litem Maria Elena
                                                                                         Garcia; J.G., a minor by and through her
                                     24                                                  guardian ad litem Maria Elena Garcia; and
                                                                                         GLORIA GARCIA
                                     25
                                     26    DATED: July 12, 2021                    FERGUSON, PRAET & SHERMAN
                                     27                                            A Professional Corporation

                                     28
                                                                                   By:   /s/ Daniel S. Cha


                                                                                      14
                                                                         STIPULATED PROTECTIVE ORDER
                                                      Bruce D. Praet, Esq.
                                      1               Daniel S. Cha, Esq.
                                                      Attorneys for City of Farmersville Defendants
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28


                                                       15
                                          STIPULATED PROTECTIVE ORDER
                                           DATED: July 9, 2021                     HERR PEDERSEN & BERGLUND LLP
                                      1
                                      2                                            By:    /s/ Leonard C. Herr
                                      3                                                   Leonard C. Herr, Esq.
                                                                                          Caren Curtiss, Esq.
                                      4                                                   Attorneys for Defendant City of Visalia

                                      5    DATED: July 9, 2021                     TULARE COUNTY COUNSEL

                                      6                                            By:    /s/ Amy Myers
                                                                                          Amy Myers, Esq.
                                      7                                                   Attorneys for Defendants County of Tulare, et
                                                                                          al.
                                      8
                                      9
                                     10                        JOINT MOTION SIGNATURE CERTIFICATION
                                     11          Pursuant to Local Rule 131(e) of the United States District Court for the Eastern District
                                     12   of California, I certify that the content of this document, and the accompanying proposed order,
811 WILSHIRE BOULEVARD, SUITE 1640




                                     13
    MCMURRAY HENRIKS, LLP




                                          is acceptable to named counsel above and that I have obtained authorization from counsel to
      LOS ANGELES, CA 90017




                                     14   affix their electronic signature to this document on July 9, 2021.
                                     15
                                           DATED: July 9, 2021                     MCMURRAY HENRIKS, LLP
                                     16
                                                                                   By:    /s/ Lauren I. Freidenberg
                                     17                                                   Randy H. McMurray, Esq.
                                                                                          Yana G. Henriks, Esq.
                                     18                                                   Lauren I. Freidenberg, Esq.
                                                                                          Attorneys for Plaintiffs, MARIA ELENA
                                     19                                                   GARCIA; et al.
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28


                                                                                      16
                                                                         STIPULATED PROTECTIVE ORDER
                                      1                                              EXHIBIT A
                                      2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3             I, _____________________________ [print or type full name], of _________________
                                      4   [print or type full address], declare under penalty of perjury
                                      5   that I have read in its entirety and understand the Stipulated Protective Order that
                                      6
                                          was issued by the United States District Court for the Eastern District of California on [date] in
                                      7
                                          the case of Maria Elena Garcia, et al. v. City of Farmersville, et al., bearing case number 2:21-
                                      8
                                          CV-00482-NONE-EPG. I agree to comply with and to be bound by all the terms of this
                                      9
                                          Stipulated Protective Order and I understand and acknowledge that failure to so comply could
                                     10
                                          expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I
                                     11
                                          will not disclose in any manner any information or item that is subject to this Stipulated
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                          Protective Order to any person or entity except in strict compliance with the provisions of this
                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                          Order. I further agree to submit to the jurisdiction of the United States District Court for the
                                     14
                                          Central District of California for the purpose of enforcing the terms of this Stipulated Protective
                                     15
                                          Order, even if such enforcement proceedings occur after termination of this action. I hereby
                                     16
                                     17   appoint       __________________________           [print        or   type    full     name]    of

                                     18   _______________________________________ [print or type full address and telephone

                                     19   number] as my California agent for service of process in connection with this action or any

                                     20   proceedings related to enforcement of this Stipulated Protective Order.

                                     21
                                     22   Date: ______________________________________
                                     23   City and State where sworn and signed: _________________________________
                                     24   Printed name: _______________________________
                                     25   Signature: __________________________________
                                     26
                                     27
                                     28


                                                                                      17
                                                                         STIPULATED PROTECTIVE ORDER
                                      1                                              ORDER
                                      2          Pursuant to the stipulation of the parties (ECF No. 37), as modified to comply with
                                      3   Local Rule 141.1(c), the parties’ Stipulated Protective Order is hereby approved.
                                      4
                                      5   IT IS SO ORDERED.
                                      6
                                      7      Dated:     July 12, 2021                              /s/
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                      8
                                      9
                                     10
                                     11
                                     12
811 WILSHIRE BOULEVARD, SUITE 1640




                                     13
    MCMURRAY HENRIKS, LLP

      LOS ANGELES, CA 90017




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
